Title: To James Madison from Charles Collins and David A. Leonard, 18 November 1812 (Abstract)
From: Collins, Charles,Leonoard, David A.
To: Madison, James


18 November 1812, Bristol. Recollect that when Cushing’s seat on the U.S. Supreme Court was vacant, Asher Robbins of Newport was “held up as a suitable Candidate by the lawyers & several others, whose motives, in our view, were not worthy an object so important.” Thought at that time that it was their duty to “express to the Executive our thoughts upon the subject.” Distrusted Robbins because he was “so warmly recommended by the people whom we knew to be opposed to the government of their country,” though they did not object to his character or suitability for the office. “Whatever we may have suggested at the time that may now be prejudicial to the character of Mr R. we are ready & willing to retract. We now believe he is to be found among the firmest friends of his Country & government, & those of his profession who advocated his appointment, at the time above mentioned, did it merely to remove out of their way a powerful rival. We think him the best character the state affords to supply the vacancy recently made in the District court by the decease of Judge Barnes. We considered it our duty to take this early opportunity to forward you a letter to this effect which will but a few days precede another touching the subject of a new appointment in our District Court, signed by an additional number of our citizens.”
